The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Fainberg for the interview conducted on 04/28/2022.

3.	Claims 1, 3 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 8, 14 are also directed an allowable product, previously withdrawn from consideration as a result of a restriction requirement, 8, 14 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/22/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


The application has been amended for claims as follows:


1. (Currently Amended) A display substrate, comprising:
a substrate,
a plurality of pixels, and
a pixel definition layer on the substrate, wherein:
the plurality of pixels comprise long sides and short sides formed in pixel opening areas defined by the pixel definition layer;
the pixel definition layer comprises long-side sections adjacent to the long sides, and short-side sections adjacent to the short sides, and heights of the long-side sections are greater than heights of the short-side sections:
a length l1 of at least one of the long sides, a length l2 of at least one of the short sides, a height h1 of at least one of the long-side sections, and a height h2 of at least one of the short-side sections satisfy h1/h2 = (1/3~3/4) l1/l2 to form a film with a uniform thickness in the pixel opening areas;
wall sides of the pixel definition layer facing the plurality of pixels are slope faces, each of the slope faces are at a slope angle to the substrate, and none of the slope angle is equal to 90°; a slope angle of the slope faces facing the long sides of the plurality of pixels is equal to a slope angle of the slope faces facing the short sides of the plurality of pixels; and
the pixel definition layer comprises a lyophilic material layer, and a lyophobic material layer on a side of the lyophilic material layer away from the substrate; a thickness s1 of the lyophobic material layer, and a thickness s2 of the lyophilic material layer of a long-side section satisfy s1≥1/2*s2 to improve the uniformity of the thickness of the film in the pixel opening areas.

2. (Cancelled).

3. (Currently Amended) The display substrate according to claim 1, wherein [[a]] the height h1 of at least one of the long-side sections ranges from 1 µm to 5 µm, and [[a]] the height h2 of at least one of the short-side sections ranges from 0.5 µm to 2.5 µm.

4-7. (Cancelled)

8. (Rejoin)

9-13. (Cancelled)

14. (Rejoin)

15-18. (cancelled)

Allowable Subject Matter
4.	Claims 1, 3, 8, 14 are allowed.  The following is an examiner’s statement of reasons for allowance:
 
For claim 1, the references of record, either singularly or in combination, do not teach or suggest at least a display substrate, comprising “the pixel definition layer comprises a lyophilic material layer, and a lyophobic material layer on a side of the lyophilic material layer away from the substrate; a thickness s1 of the lyophobic material layer, and a thickness s2 of the lyophilic material layer of a long-side section satisfy s1≥1/2*s2 to improve the uniformity of the thickness of the film in the pixel opening areas” in combination with other limitations as a whole.

The closet prior arts on records are Lee et al (US 2013/0337588 A1), Hashimoto et al. (US PGPUB 2007/0132356 A1), Ito et al. (US PGPUB 2007/0200488 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices. Furthermore applicant's arguments have been considered however they are moot due to the application being in conditions for allowance.

Claims 3, 8, 14 are also allowed being dependent on allowable claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED SHAMSUZZAMAN/
Primary Examiner, Art Unit 2897